In a suit on a note of a principal balance of $840, plaintiff recovered a judgment limited by the Municipal *Page 438 
Court of Cincinnati to the sum of $136.31. From this judgment in its favor plaintiff appeals on questions of law.
At the time of the execution of the note sued upon, the plaintiff delivered up and cancelled a prior existing note and extended additional credit to the defendants in an amount equal to the judgment.
To the petition, defendant filed an answer setting up a discharge in bankruptcy as a plea in bar. To this answer, plaintiff filed a reply claiming the debt not dischargeable for the reason that at the time of the execution of the renewal note defendant submitted, in writing, a false and fraudulent financial statement relied upon by plaintiff as the inducement for the delivery up and cancellation of the original note and execution of the new note, including the extension of additional credit.
In a special finding of facts, the Municipal Court found the financial statement to be false and fraudulent and that plaintiff was induced to act, to its damage, thereby.
On this state of facts, the plaintiff is not limited to a recovery of only the additional amount obtained at the time of executing the new note; but the whole transaction at that time is tainted by the fraud found, and plaintiff is entitled to recover the full amount due on the note sued upon. In Leads, Inc., v.Love, 104 Ohio App. 145, this court held in paragraph two of the syllabus:
"Where a debtor, by fraud, obtains the cancellation of an overdue note and the extension of credit in the form of a new note, payable at a future time, as a part of a transaction whereby additional credit is obtained, and the debtor subsequently is discharged in bankruptcy, the entire new debt is nondischargeable."
The judgment, therefore, is reversed, and final judgment for plaintiff, together with costs, will be entered in this court.
Judgment reversed.
HOVER, P. J., and LONG, J., concur. *Page 439